DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the at least three marks have lateral dimensions ranging from 1 nm to 5000 nm, preferably from 2 nm to 1000 nm, more preferably from 5 nm to 200 nm, and most preferably from 10 nm to 50 nm, and/or wherein the at least three marks have a height ranging from 1 nm to 1000 nm, preferably from 2 nm to 500 nm, more preferably from 5 mm to 300 nm, and most preferably from 10 nm to 200 nm. Because the claimed dimensions are only preferred, it is unclear whether or not these preferred dimensions are necessitated by the claim, and so the actual dimensions cannot be ascertained form the language of the claim.
Claim 6 recites the limitation “the at least one particle beam” in claim 1. There is insufficient antecedent basis for this limitation of the claim.
Claim 7 recites preferable embodiments of the first number. The actual value of the first number is unclear since it cannot be ascertained whether or not the first number is required to be one of the preferable numbers.
Claim 7 recites a second number of particle beams but has not defined a first number of particle beams. While it may be assumed from claim 1 that the scanning particle microscope comprises at least one particle beam, a first number of particle beams has not been defined and so it is unclear whether the apparatus includes one particle beam, two particle beams, or three or more particle beams.
Claim 9 recites the limitation “the at least one particle beam” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 inherits the limitations of claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 12, 13, 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimba et al. U.S. PGPUB No. 2013/0056635.

Regarding claim 1, Kimba discloses an apparatus for determining a position of at least one element on a photolithographic mask, the apparatus comprising: at least one scanning particle microscope comprising a first reference object, wherein the first reference object is disposed on the scanning particle microscope (“a reference wafer W0 for which correct XY coordinates, i.e., ideal position coordinates (x0,y0) of a plurality of reference points have been previously known, is placed on an XY-stage 10-1 of a testing apparatus” [0146]) and configured to enable the scanning particle microscope to determine a relative position of the at least one element on the photolithographic mask relative to the first reference object ([Abstract]); and at least one distance measuring device 10-4, which is embodied to determine a distance between the first reference object and a second reference object (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer… Then, the CPU 10-2 calculates the difference: Δx=x0-x Δy=y0-y between the ideal position coordinates (x0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]), wherein there is a relationship between the second reference object and the photolithographic mask (since the photolithographic mask is a second reference object for which the positional relationship to the first reference wafer is determined).

Regarding claim 2, Kimba discloses that the first reference object is attached to an output of the scanning particle microscope for at least one particle beam and 0 for which correct XY coordinates, i.e., ideal position coordinates (x0,y0) of a plurality of reference points have been previously known, is placed on an XY-stage 10-1 of a testing apparatus” [0146]).

Regarding claim 3, Kimba discloses that the first reference object comprises at least three marks which span a coordinate system (“The number of reference points under measurement may be an arbitrary number as long as it is equal to or larger than five” [0146]).

Regarding claim 6, Kimba discloses that the first reference object is disposed within a depth of field of the at least one particle beam of the scanning particle microscope (“the electron beam E is reduced by the reducing lens 904 and objective lenses 906, 908, and each beam arranged in the Y-axis direction is narrowed down and focused on sample 909” [0136] – the electron beam is focused to the sample location, where the reference sample is to be places [0146]).

Regarding claim 12, Kimba discloses that the scanning particle microscope comprises an evaluation unit that is embodied to determine, from a change in the first reference object, a distortion of an image recorded by the at least one particle beam of the particle beam microscope (“beam deflection correcting means for compensating deflection by a beam deflector disposed in a second electro-optical system on the basis of the calculated mirror distortion error upon inspecting the sample” [0019]).

Regarding claim 13, Kimba discloses that the at least one distance measuring device 10-4 comprises at least one interferometer [0146].

Regarding claim 14, Kimba discloses that the first reference object is embodied to reflect a light beam of the distance measuring device (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer” [0146]).
While Kimba does not discuss the method of operation of the generic interferometer, it is understood from the art that an interferometer measures a positional shift of an object by reflecting light off of the object and comparing the reflected light signal with an unmodified light signal (see Aumond et al. U.S. Patent No. 6,489,611 [col. 1; lines 48-60]).

Regarding claim 15, Kimba discloses that the second reference object is a photolithographic mask (since the location of the reference wafer is compared to the location of the photolithographic mask, as described in paragraph [0146]).

Regarding claim 16, Kimba discloses a method for determining a position of at least one element on a photolithographic mask (“a sample such as a stencil mask or wafer” [0002]), the method including the steps of: at least partial scanning of the at least one element on the photolithographic mask (“A sample pattern inspection apparatus is adapted to illuminate an electron beam(s) on a sample to be inspected such as a wafer 0 for which correct XY coordinates, i.e., ideal position coordinates (x0,y0) of a plurality of reference points have been previously known, is placed on an XY-stage 10-1 of a testing apparatus” [0146]); 42Attorney Docket 30062-0093001determining a relative position of the at least one element on the photolithographic mask relative to the first reference object from the scan data (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer… Then, the CPU 10-2 calculates the difference: Δx=x0-x Δy=y0-y between the ideal position coordinates (x0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]); and determining a distance between the first reference object and a second reference object by use of a distance measuring device 10-4 ([0147]), wherein there is a relationship between the second reference object and the photolithographic mask (since the photolithographic mask is a second reference object for which the positional relationship to the first reference wafer is determined).

Regarding claim 17, Kimba discloses that the at least partial scanning of the at least one element on the photolithographic mask and of at least one part of the first reference object is implemented in a common scanning process (since both the mask 

Regarding claim 18, Kimba discloses determining the position of the at least one element on the photolithographic mask from the distance between the first and second reference objects and the relative position determined in step b ([0146-0147] since the second reference object is the photolithographic mask).

Regarding claim 19, Kimba discloses that determining the relative position in step b. comprises: determining a change in position of the at least one particle beam relative to the photolithographic mask during the at least partial scanning of the at least one element on the photolithographic mask (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer… Then, the CPU 10-2 calculates the difference: Δx=x0-x Δy=y0-y between the ideal position coordinates (x0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]).

Regarding claim 20, Kimba discloses a computer program containing instructions which prompt a computer system 10-2 of an apparatus for determining a position of at least one element on a photolithographic mask to carry out method steps for determining the position of the at least one element on the photolithographic mask, wherein the apparatus comprises: at least one scanning particle microscope ([0003]) 0 for which correct XY coordinates, i.e., ideal position coordinates (x0,y0) of a plurality of reference points have been previously known, is placed on an XY-stage 10-1 of a testing apparatus” [0146]), wherein the first reference object is disposed on the scanning particle microscope and configured to enable the scanning particle microscope to 43Attorney Docket 30062-0093001 determine a relative position of the at least one element on the photolithographic mask relative to the first reference object (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer… Then, the CPU 10-2 calculates the difference: Δx=x0-x Δy=y0-y between the ideal position coordinates (x0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]); and at least one distance measuring device 10-4, which is embodied to determine a distance between the first reference object and a second reference object ([0146-0147]), wherein there is a relationship between the second reference object and the photolithographic mask (since the photolithographic mask is a second reference object for which the positional relationship to the first reference wafer is determined); and wherein the method steps comprise: at least partial scanning of the at least one element on the photolithographic mask and of the first reference object by at least one particle beam of the scanning particle microscope (“A sample pattern inspection apparatus is adapted to illuminate an electron beam(s) on a sample to be inspected such as a wafer to generate electrons having information relating to a device pattern formed on the sample surface, make an image of the device pattern from the generated electrons” [0003]); determining the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimba et al. U.S. PGPUB No. 2013/0056635 in view of Suzuki et al. U.S. PGPUB No. 2018/0204704.

Regarding claim 4, Kimba discloses the claimed invention except that there is no explicit disclosure that the at least three marks have lateral dimensions ranging from 1 nm to 5000 nm.
Suzuki discloses an electron microscopy apparatus for measuring a reference sample with reference marks (“The computer 22 sets a movement target position AP of the needle 18 using the recognized reference marks Ref” [0139]) for correcting a sample position in the microscope (“the computer drives the needle driving mechanism such that the reference position of the sample piece acquired from the image formed by 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimba with the reference mark dimensions of Suzuki in order to utilize reference marks of an appropriate size for imaging using the electron microscope of Kimba since marks which are too large or small to be imaged with the electron microscope would be useless in determining the positional relationship determined in Kimba for correction of sample position in the electron microscope.

Claims 5, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimba et al. U.S. PGPUB No. 2013/0056635 in view of Cresswell et al. U.S. Patent No. 5,920,067.

Regarding claim 5, Kimba discloses the claimed invention except that there is no explicit disclosure that the at least three marks have a material composition that differs from the material composition of other portions of the first reference object.
Cresswell discloses a reference object comprising reference marks 26 for determining a positional offset (“The instrument is calibrated by aligning the fiducial marks on the reticle of the instrument with the identifiable marks on the reference 
	It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimba with the reference sample of Cresswell in order to perform electrical measurements on the reference sample, thereby acquiring more information for better informing a correction of the sample to be imaged for producing the highest quality image possible.

Regarding claim 8, Kimba discloses the claimed invention except that there is no explicit disclosure that the first reference object comprises a film, on which at least three marks which span a coordinate system are disposed.
Cresswell discloses a reference object comprising reference marks 26 for determining a positional offset (“The instrument is calibrated by aligning the fiducial marks on the reticle of the instrument with the identifiable marks on the reference object, measuring their spacing by normal operation of the instrument, comparing the specified spacings of the identifiable marks with those as measured, and correcting the instrument's readings accordingly” [col. 14; lines 27-42]) in a scanning electron 
	It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimba with the reference sample of Cresswell in order to perform electrical measurements on the reference sample, thereby acquiring more information for better informing a correction of the sample to be imaged for producing the highest quality image possible.

Regarding claim 11, Kimba discloses the claimed invention except that there is no explicit disclosure that the first reference object is electrically conductive and configured to enable compensation of surface charges of the photolithographic mask.
Cresswell discloses a reference object comprising reference marks 26 for determining a positional offset (“The instrument is calibrated by aligning the fiducial marks on the reticle of the instrument with the identifiable marks on the reference object, measuring their spacing by normal operation of the instrument, comparing the specified spacings of the identifiable marks with those as measured, and correcting the instrument's readings accordingly” [col. 14; lines 27-42]) in a scanning electron microscopy apparatus (“such a structure could then be used to calibrate other instruments, such as optical or electron microscopes used in manufacturing processes” [col. 2; lines 26-31]). The first reference object is electrically conductive and configured to enable compensation of surface charges of the photolithographic mask ([Abstract]).
.

Allowable Subject Matter
Claims 7, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus for determining a position of at least one element on a photolithographic mask, the apparatus comprising: a first reference object that comprises a first number of unit cells, wherein each unit cell comprises at least three marks, wherein a second number of particle beams pass through the first number of unit cells, wherein the following applies to the second number: 1 < second number < first number, and wherein the following applies to the first number: first number > 10.

Regarding claim 9; Kimba et al. U.S. PGPUB No. 2013/0056635 discloses an apparatus for determining a position of at least one element on a photolithographic 0 for which correct XY coordinates, i.e., ideal position coordinates (x0,y0) of a plurality of reference points have been previously known, is placed on an XY-stage 10-1 of a testing apparatus” [0146]) and configured to enable the scanning particle microscope to determine a relative position of the at least one element on the photolithographic mask relative to the first reference object ([Abstract]); and at least one distance measuring device 10-4, which is embodied to determine a distance between the first reference object and a second reference object (“a laser interferometer 10-4 measures the position coordinates, i.e., measuring position coordinates (x,y) of a plurality of reference points on the wafer… Then, the CPU 10-2 calculates the difference: Δx=x0-x Δy=y0-y between the ideal position coordinates (x0,y0) of the reference point and the measuring position coordinates (x,y), and stores the position error (Δx, Δy) in the storage device 10-5 in correspondence to the measuring position coordinates (x,y)” [0146-0147]), wherein there is a relationship between the second reference object and the photolithographic mask (since the photolithographic mask is a second reference object for which the positional relationship to the first reference wafer is determined). However, Kimba does not disclose a configuration wherein the first reference object has at least one aperture configured to enable the at least one particle beam to pass and sense the photolithographic mask.
Budach et al. 2015/0380210 discloses an electron microscope including a reference object 125 positioned to allow at least one particle beam to pass through an aperture in the reference object 125 to irradiate a photolithographic mask (“the sample 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus for determining a position of at least one element on a photolithographic mask, the apparatus comprising a first reference object having at least one aperture configured to enable at least one particle beam to pass and sense a photolithographic mask; wherein the first reference object is disposed on the scanning particle microscope and configured to enable the scanning particle microscope to determine a relative position of the at least one element on the photolithographic mask relative to the first reference object.

Regarding claim 10; claim 10 would be allowable at least for its dependence upon claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881